Citation Nr: 1727622	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-47 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction over the Veteran's claim rests with the RO in Fort Harrison, Montana.

At his request, the Veteran was scheduled for a hearing before a Veterans Law Judge at his local RO (Travel Board hearing) in July 2011.  He did not report for the hearing and he has not provided good cause for not reporting or sought to reschedule the hearing.  As such, the Veteran's hearing request is deemed withdrawn.

When this case was before the Board in July 2015 and June 2016, it was remanded for additional development.  The case is now again before the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

The Veteran's service-connected disabilities, by themselves or in concert, have not been sufficient at any time during the period of the claim to render him unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.





CONCLUSION OF LAW

The criteria for a TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record reflects that the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained, to the extent they have been identified by the Veteran.  The Veteran has also been afforded appropriate VA examinations in relation to his claim.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to further substantiate his claim.  The Board is also unaware of any such evidence.

Under these circumstances, the Board finds VA has satisfied its duty to assist the Veteran in the development of evidence to support his claim.  As such, the Board will address the merits of the claim.

Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2016).

A TDIU may be assigned where the scheduler rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a) (2016).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extra-schedular consideration in accordance with 38 C.F.R. § 3.321.  For a veteran to prevail on a claim for TDIU on an extra-schedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the service-connected impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.  

The Veteran claims entitlement to a TDIU.  He contends that his service-connected disabilities, either alone or in concert, prevent him from being able to obtain and maintain substantially gainful employment.

The Veteran is currently service-connected for (1) posttraumatic stress disorder (PTSD), rated as 50 percent disabling; (2) residuals of a gunshot wound to the right thigh, rated as 10 percent disabling; (3) peripheral nerve damage associated with residuals of a gunshot wound to the right thigh, rated as 10 percent disabling; and (4) two right thigh scars associated with his gunshot wound, rated as noncompensably disabling.  The Veteran has a total disability rating of 60 percent.  In its July 2015 remand, the Board determined that because the Veteran's PTSD, gunshot wound residuals, peripheral nerve damage, and scars all had a common etiology (his combat-related gunshot wound in service), and combined for a total 60 percent evaluation, he met the schedular requirements for a TDIU.  See 38 C.F.R. § 4.16(a) (2016).
 
In a January 2008 statement, the Veteran asserted he was unable to secure substantially gainful employment because of his "leg condition."  He asserted he had worked in construction but was no longer able to do the physical labor required because his legs kept him from being able to climb up ladders.

In a January 2008 rating decision, the Veteran was granted entitlement to a non-service-connected pension due, in part, to the severity of his bilateral leg peripheral vascular disease, which was deemed not related to service.

In a February 2009 statement, the Veteran asserted he was unable to maintain gainful employment partially due to his PTSD.  In this regard, the Veteran asserted he avoided people as much as possible and lived in a secluded area in a seven-foot by eight-foot camper.
 
In a March 2009 VA examination report, it was noted the Veteran was working as a contractor and was building a home for a client.

In a separate March 2009 VA psychiatric examination report, it was noted the Veteran had been a self-employed carpenter but had not worked as a carpenter for at least seven years.  The Veteran reported he was no longer able to work because the arteries in his legs were blocked so he could no longer stand or walk for any length of time.  The Veteran reported he worked for himself as a carpenter because he had difficulty with supervisors, and had moved to Montana from upstate New York seventeen years prior because he had difficulty with the increased population where he had been working.  He reported when he came to Montana he tried to get his carpentry business going but as the population was much less, it was somewhat difficult to find work.  The Veteran acknowledged he had a few friends but reported he generally felt uncomfortable around others.  As a result he kept fairly isolated, but was noted to demonstrate reasonable social skills on examination.  The examiner noted the Veteran reported he had stopped working because of physical rather than psychological difficulties, but that, nevertheless, he would have difficulty working as an employee for others.  The examiner stated the Veteran was intellectually capable, but would have some difficulty with detailed instructions secondary to reduced concentration, and that distraction caused by his hypervigilance would likely impact his work pace.

In a March 2009 Application for Increased Compensation Based on Unemployability, the Veteran indicated his "legs" prevented him from securing or following any substantially gainful occupation.

In March 2011, a VA examiner conducted a review of the Veteran's claims file and medical records.  The examiner stated that the question of the Veteran's employability was difficult without having seen the Veteran, but that the Veteran's thigh disability alone would not prevent employment.

In a September 2015 recreational therapy session, the Veteran reported the owner of a bar gave him side jobs to do when he was physically able.
 
In October 2015, addendum medical opinions were obtained addressing the Veteran's psychiatric and physical disabilities.  The psychiatric examiner stated that after a review of the Veteran's medical records, and taking into account only his PTSD, the Veteran would be able to perform sedentary tasks associated with employment, to include being able to communicate, remember, follow instructions, use judgment, show insight, think abstractly, adapt to changes or stress, and concentrate.  The examiner further stated that based on previous examinations, the Veteran might have some difficulty interacting with others, particularly supervisors, but that he had been able to work successfully as a self-employed carpenter throughout his career.

The October 2015 physical disabilities examiner opined that the Veteran would be able to perform sedentary and non-sedentary tasks associated with employment, including sitting, standing, walking, holding, bending, lifting, carrying, driving, and operating office machinery, if he so desired.  The examiner further stated that the Veteran's service-connected physical disabilities were not functionally limiting factors and did not limit his ability to work.

In August 2016, the Veteran again underwent VA psychiatric and physical examinations.  The psychiatric examiner noted the Veteran's report that since his 2009 examination, he had continued to live in his small camper near Seeley Lake, Montana, where his friend allowed him to park his camper on the property.  The Veteran reported he had been living in this fashion since he moved to Montana many years ago, and that he preferred this lifestyle.  The Veteran reported he had a number of friends in the area, and that he often visited them, or they him, but that he generally liked his rather quiet lifestyle and did not like to be around a lot of people, particularly those he did not know.  The Veteran denied being employed since his examination in 2009, and reported the primary reason for this was his physical problems.  The examiner further noted the Veteran did not report any consistent or regular mental health treatment since 2009.  Regarding the Veteran's functioning, the examiner noted the Veteran was fairly vague about his activities.  Although the Veteran stated he often stayed in or close to his camper, he reported he went shopping in nearby towns and was able to take care of his rooming, hygiene, cooking, and other chores, including driving where he needed to go and managing his money.  The examiner noted the Veteran's report that he did not like to be around people much, but noted it appeared he had a number of friends he associated and visited with.  The examiner again noted the Veteran's report that the primary reason he was not working was because of physical, medical problems.  The examiner noted the Veteran stated that his PTSD had never interfered with his work in the past, such as by preventing him from getting to work or causing him to have to leave early.

Regarding his physical disabilities, the Veteran underwent VA muscle injury, peripheral nerves, and scars examinations by a VA examiner separate from the psychiatric examiner who authored the report discussed above.  The physical disabilities examiner noted the Veteran had mild weakness but no measurable atrophy of his right thigh muscles.  The examiner further noted the Veteran had localized damage to the anterior femoral cutaneous nerve associated with his right thigh gunshot wound, which caused mild paresthesia and decreased sensation, but the examiner indicated this condition did not impact the Veteran's ability to work.  The examiner further noted the Veteran had two right thigh scars related to his gunshot wound, but indicated the scars were not painful or unstable, and did not impact the Veteran's ability to work.

The August 2016 VA psychiatric and physical disabilities examiners then provided a joint statement regarding the collective impact of the Veteran's service-connected disabilities on his employability.  They stated that after a review of the available medical records and taking into account only the Veteran's service-connected disabilities (namely PTSD, residuals of penetrating gunshot wound of the right thigh, peripheral nerve damage residual of the right thigh, and two scars of the right thigh), the Veteran would have minimal limitation with some non-sedentary tasks associated with employment, to include repetitive climbing, squatting, and kneeling.  The examiners stated that otherwise, the Veteran would be able to perform sedentary and non-sedentary tasks associated with employment, including sitting, standing, walking, holding, bending, lifting, carrying, driving or operating machinery, communicating, remembering, following instructions, using judgment, showing insight, thinking abstractly, adapting to changes or stress, concentrating, interacting, and communicating with coworkers and/or customers.  The examiners made clear that their opinion considered only the Veteran's service-connected disabilities, and not his age or non-service-connected disabilities.  In support of their opinion, the examiners noted the Veteran reported a history of social difficulties, but no history of work impairment associated with his PTSD symptoms, and that the Veteran reported, at his examination, having a number of friends that he visited with fairly regularly.  The examiners further stated that the Veteran's physical limitations due to his service-connected disabilities were slight, as there was no measurable atrophy in his right thigh compared to the left, and there was only mild reduction in muscle strength in the right thigh.

Upon a thorough review of all VA and private medical evidence of record, there are no medical opinions or statements contradicting the VA examination reports described above, or finding that the Veteran's service-connected disabilities preclude him from non-sedentary or sedentary employment.

Importantly, the Board notes that the Veteran has been diagnosed with bilateral leg peripheral vascular disease, which has been described as "severe" in his medical records.  It is this condition to which the Veteran has primarily attributed his inability to continue working, including in his March 2009 application for a TDIU.  Although the Veteran was granted entitlement to non-service-connected pension in January 2008, primarily on the basis of this bilateral leg disability, VA has so far determined the condition is not etiologically related to the Veteran's service or to his service-connected disabilities, to include his right thigh gunshot wound.  As such, the Veteran's symptoms caused by his bilateral leg peripheral vascular disease cannot be considered in assessing whether he is entitled to a TDIU due to service-connected disabilities.

Upon a careful review of the foregoing, the Board finds that there is simply no reasonable basis for finding that the Veteran's service-connected disabilities render him unable to obtain or maintain a substantially gainful occupation.  Specifically, the Board again notes the Veteran has attributed his inability to continue working to a non-service-connected bilateral leg condition.  In addition, there is no medical evidence supporting the Veteran's contention that his service-connected disabilities preclude employment.  Instead, as discussed above, the only medical evidence of record to address the issue weighs against the Veteran's claim.

The disability ratings currently assigned are in themselves recognition that the Veteran's service-connected disabilities make it difficult for him to obtain or keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361.  

Although the Board has duly considered the benefit-of-the-doubt doctrine, it has determined that a preponderance of the evidence weighs against the Veteran's claim.  As such, the doctrine is inapplicable, and the claim must be denied.






ORDER

Entitlement to a TDIU due to service-connected disabilities is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


